                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                )                    4:18CV3138
                                             )
                     Plaintiff,              )
                                             )
       v.                                    )                       ORDER
                                             )
DOUGLAS COUNTY, et al.,                      )
                                             )
                     Defendants.             )



       IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 36) is granted, as
follows: Plaintiff shall have until July 22, 2019, to respond to Defendants’ motion for summary
judgment.

       DATED this 15th day of July, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
